Title: To John Adams from Benjamin Rush, 29 June 1805
From: Rush, Benjamin
To: Adams, John



My dear Old friend
Philadelphia June 29. 1805.

Having been called upon lately to bear a part in the examination & exercises of twenty four Candidates for degrees in Medicine, I have been prevented from attending to my duties to my correspondents for several Weeks. I now sit down to resume the exercise of that duty, by thanking you for  your last friendly letter of the first of last Month.
I shall first reply to your question relative to the persons who accompanied us in the boat in our return from Point no Point in the Spring of the year 1776. They were I think David Humphries then a Member of Congress from Pennsylvania. Michl Hellegas, then Treasurer of Congress, and if my memory does not deceive me, Owen Biddle, then an Active & enlightned member of the Council of Safety of Pennsylvania. I recollect no part of the Conversation that took place in that company, except a jocular proposal to write a letter to Lord North with a supposed discovery of some state Secrets with which I well remember Mr Hellegas was so much pleased, as to urge its being carried into effect.
I seldom see any of the persons who now ride in the Whirlwind, and direct the storm of Politics in Pennsylvania, but my son Richard who mixes with all parties, says it is impossible from all he can collect of their relative strength and intentions, to tell who will be the successful Candidate for the Chair of our state next October. The friends of Mr McKean & Mr Snyder are alike sanguine, but the latter are far the most industrious. The leading federalists will be passive in the controversy, T: Payne has said in one of his publications, that it is "impossible to unknow a truth, that has been Once believed." Sad experience has refuted this assertion in Pennsylvania, for Alas! all the more upon the Subjects of Government, learning and lawyers, that were written down in the year 1789 have revived, and are now in full Operation in every part of our state. Do you remember a Speech you made to me at Mrs Yards door in septemr 1776 the evening after Congress passed a resolve to hold an intercourse  by Means of Commissioners on Staten Island with Lord Howe? It was “It would seem as if mankind were made to be slaves, and the sooner they fulfil their destiny the better.” I will hope that if the Liberties of Pennsylvania should expire in the present struggle, our Sister States will not follow our example. Many things will contribute to our ruin, that cannot operate in our Other states. We are divided by local national & religious prejudices each of which by a constant repulsive agency prevents Union in public & general enterprizes. A large portion of our Citizens are ignorant, and an equal portion are idle & so intemperate. We have at present no native Pennsylvanians preeminent for Genius or patriotism among us, and if we had, they would have no natural or American Allies, for a majority of the Old & wealthy Native Citizens of our state are still Englishmen in their hearts, and would afford them no support. This was exemplified in Peters, Clymer, Hopkinson and Some Others who were deserted by that Class of people as soon as the repeal of the test law restored them to the right of Suffrage, and a participation in the power of the state. It was in part from this View of things in 1790 that I ceased to labour for the general interests of my Country, nor do I repent of it. My family and my profession afford me pleasures and pursuits so adequate to my wishes that I often look back with regret upon the hours I spent in serving my Country, ( so unproductive of the Objects to which they were devoted) with deep regret. A Chair in my study is now to me what Dr Johnson used to say a Chair in a tavern was to him "The throne of human felicity."
Do you ever see our Philada papers which contain the publications of the two contending parties in our state?—If you wish to look over them—my son shall send such of them to you as are interesting. He reads them all—and occasionally at our meals gives me an epitome of them, for I seldom read one of them. I have not even read the two three much talked of Addresses to our Citizens from the assemblymen—the Constitutional Society—and the friends of the people.
A new edition of my medical Works is in the press. I have allotted a Copy for You. It will contain a retraction of some errors, and many new facts, and s upon the Subject of our American pestilence.
ADieu, my much esteemed friend: All my family join in love to you, and your excellent Lady. Often very often do we review, and endeavour to enjoy over again, the happy hours we passed at your house in Philada:—Continue my dear Sir to favour me with your Correspondence. You will find me hereafter more punctual & prompt in cherishing it. Again ADieu!
From your ever Affectionate / and grateful friend
Benjn: Rush

PS: I need hardly suggest that certain parts of this letter must not be read out of your own family.—

